Case 16-90126              Doc 1355   Filed 01/21/20 Entered 01/21/20 13:30:38        Desc Main
                                      Document      Page 1 of 13



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      (LUFKIN DIVISION)

    In re:                                        )
                                                  )   JOINTLY ADMINISTERED
    TEXAS PELLETS, INC. 1                         )   under Case No. 16-90126
                                                  )
                     Debtors.                     )   Chapter 11
                                                  )


    ALLISON BYMAN, APPEARING IN
    HER CAPACITY AS TRUSTEE OF THE                )
    LIQUIDATING TRUST OF TEXAS                    )
    PELLETS, INC. AND GERMAN                      )
    PELLETS TEXAS, LLC,
                                                  )
              Plaintiff,                          )
                                                  )
    vs.                                           )   Adversary Proceeding No. ________
                                                  )
    PORT OF PORT ARTHUR                           )
    NAVIGATION DISTRICT OF                        )
    JEFFERSON COUNTY, TEXAS,                      )
                                                  )
               Defendant.                         )

                                            COMPLAINT

             Plaintiff, Allison Byman, appearing in her capacity as the Trustee of the LIQUIDATING

TRUST OF TEXAS PELLETS, INC. AND GERMAN PELLETS TEXAS, LLC (the

“Liquidating Trustee” or “Plaintiff”) files this Complaint (the “Complaint”) against PORT OF

PORT ARTHUR NAVIGATION DISTRICT OF JEFFERSON COUNTY, TEXAS (the “Port”)

and hereby alleges as follows:



1
 The jointly-administered Chapter 11 Debtors, along with the last four digits of each such Debtor’s
federal tax identification number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC
(9084). The corporate headquarters and service address for the jointly-administered is: 164 CR
1040, Woodville, TX 75979.



                                                                                            PAGE 1
1503532v.1
Case 16-90126        Doc 1355       Filed 01/21/20 Entered 01/21/20 13:30:38           Desc Main
                                    Document      Page 2 of 13



                               I.      SUMMARY OF ACTION

       1.      Plaintiff asserts claims for damages against the Port under the Lease (defined

below) between Texas Pellets, Inc. and German Pellets Texas, LLC (collectively the “Debtors”)

and the Port and arising from the Port’s failure to maintain the vessel berth and to dredge

adequately the navigation channel immediately adjacent to TPI’s facility. As a result of the Port’s

failure to adequately maintain and dredge navigation channel and vessel berth, Plaintiff incurred

damages in excess of $2,079,404.41.

                                        II.     PARTIES

       2.      The Plaintiff is the Liquidating Trustee of the LIQUIDATING TRUST OF

TEXAS PELLETS, INC. AND GERMAN PELLETS TEXAS, LLC which is a trust established

pursuant to this Court’s Order Confirming Joint Chapter 11 Plan of Texas Pellets, Inc., and

German Pellets Texas, LLC, Granting Final Approval of Debtors’ First Amended Disclosure

Statement, and Entry of Findings of Fact and Conclusions of Law Pertaining Thereto [Docket

#1257] (the “Confirmation Order”), confirming the First Amended Joint Chapter 11 Plan for

Texas Pellets, Inc. and German Pellets Texas, LLC (Solicitation Version, with Immaterial

Modifications as of August 30, 2019) [Docket #1257-1] (the “Plan”). Pursuant to Sections 9.4.1

and 1.92 of the below-defined Plan, the Liquidating Trust is vested with (and has the sole right to

assert) the causes of action asserted herein under Counts 1 and 3, which is defined under the Plan

as the “Port Dredging Action.”

       3.      PORT OF PORT ARTHUR NAVIGATION DISTRICT OF JEFFERSON

COUNTY, TEXAS is a local government entity 2 domiciled in Texas, with its principal place of



2
 On information and belief, the Port is a navigation district created pursuant to Acts of the 58th
Legislative, Regular Session, 1964, Chapter 197, as amended.



                                                                                             PAGE 2
Case 16-90126        Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38             Desc Main
                                   Document      Page 3 of 13



business in the State of Texas. The Port may be served with process in compliance with Rule

7004(b)(6) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules” or “FRBP”) by

mailing a copy of this Complaint and accompanying summons via regular United States mail,

postage prepaid, to the Port’s registered agent in Texas for service of process: Floyd Gaspard,

Registered Agent, 221 Houston Ave, Port Arthur, Texas 77640-6415; Matthews Smith,

Registered Agent, 2419 Evergreen Drive, Port Arthur, Texas 77642-2244. A copy of the

Complaint and accompanying summons will also be mailed via regular United States mail,

postage prepaid, to the Port’s counsel of record James W. King, Offerman & King, LLP, 6420

Beaumont, TX 77706. A copy will also be mailed to the notice address under the Lease (defined

below), to (1) the Port of Port Arthur Navigation District of Jefferson County, Texas., P.O. 1428

/ 221 Houston Ave., Port Arthur, TX 77641, Attn: Larry Kelley; and (2) Scot Sheldon, Esq., at

Moore Landrey LLP, 905 Orleans Street, Beaumont, TX 77701.

                            III.    JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this adversary proceeding (the “Lawsuit”) under

28 U.S.C. §§ 157 and 1334.

       5.      This Lawsuit is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (C), (F),

(H) and (O). Plaintiff hereby consents to the entry of final orders or a final judgment by this Court

in this Lawsuit if it is determined that this Court, absent consent of the parties to this Lawsuit,

cannot enter final orders or a final judgment consistent with Article III of the United States

Constitution. Moreover, to the extent that this Lawsuit is determined to be a non-core proceeding,

then Plaintiff likewise also consents to the entry of final orders or a judgment by this Court.

       6.      Venue is proper in this Court under 28 U.S.C. § 1409.

       7.      The Port has appeared in the above Chapter 11 case, and counsel has enrolled in




                                                                                               PAGE 3
Case 16-90126        Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38             Desc Main
                                   Document      Page 4 of 13



the Chapter 11 case. The Port has multiple hearings, and has requested affirmative relief from

this Court. [See Docket # 447, 823, 989, 990, 1054, 1139 in main bankruptcy case]. The Port

has also filed a Proof of Claim and designated as Claim # 6 filed in Case No. 16-90126.

                                IV.    BACKGROUND FACTS

               A.      Relationship Between the Debtors and the Port

       8.      Until the Debtors sold their operating assets to Woodville Pellets, LLC (the

“Purchaser”) pursuant to an Order of this Court dated May 16, 2019 [Docket #1163] (the “Sale

Order”), Texas Pellets, Inc. (“TPI”) was the owner and developer of a wood biomass pellet

manufacturing facility located in Woodville, Tyler County, Texas (the “Manufacturing Facility”),

and a five-silo pellet storage facility located at Port Arthur, Texas (the “Storage Facility”).

German Pellets Texas, LLC (“GPTX”) operated and leased the Manufacturing and Storage

Facility, pursuant to that certain Facilities License Agreement, dated July 25, 2012 (the “Facility

Lease”), by and between TPI and GPTX. Under the Facility Lease, wood biomass pellets were

manufactured and sold as part of one operational project (the “Project”).

       9.      On or about February 28, 2012, the Port and TPI entered into that certain Ground

Lease (as amended, the “Lease”). The Lease is dated February 28, 2012 (as amended and

supplemented) by and between The Port, as lessor, and TPI as lessee. A copy of the Lease is

attached hereto as Exhibit “1”. There is also an associated Easement Agreement (as amended, the

“Easement”) between the same parties. Under the Lease, TPI leased from the Port certain real

estate and personal property located at the Port of Port Arthur, Texas (the “Port Arthur Property”).

The Storage Facility is constructed on the Port Arthur Property.

       10.     The Lease and Easement were assumed under Section 365 of the Bankruptcy Code

by TPI under the Court’s Order dated September 26, 2018 [Docket #907], and assigned to the




                                                                                              PAGE 4
Case 16-90126         Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38               Desc Main
                                    Document      Page 5 of 13



Purchaser through the Sale Order. However, under the Sale Order and Asset Purchase Agreement

(as defined in the Sale Order), all of the Debtors’ claims and causes of action against the Port

accruing before June 18, 2019 (including without limitation claims and causes of action under the

Lease) were retained by the Debtors.

        11.      The Debtors stored all their manufactured pellets for eventual loading on to vessels

at the storage facility of the Port Arthur Property (“Storage Facility”), for transport to international

customers. The Storage Facility consists of a five-silo wood pellet storage facility and shipping

terminal. At the Storage Facility, the Debtors gathered their product (wood pellets), shipped via

trucks from the Manufacturing Facility and other sources. The product was then loaded onto

ocean going shipping vessels docked at the shipping terminal.

        12.      In order to dock at the Storage Facility’s shipping terminal, and utilize the docking

features of the Storage Facility, it is necessary for the vessels to utilize the vessel berth (“Vessel

Berth”) and navigation channel immediately adjacent to the Storage Facility (“Navigation

Channel”). The Vessel Berth utilized at the Storage Facility is also known as “Berth 4” at the

Port’s facilities.

        13.      The Port’s contractual obligations concerning the Vessel Berth and Navigation

Channel are detailed in the Lease. Exhibit D, Special Stipulation No. 5 of the Lease (See Exhibit

“1” hereto) provides as follows:

        Exhibit D
        (Special Stipulations)
        The following Special Stipulations are hereby incorporated into the Lease and made
        a part thereof, and in the event they conflict with any of the provisions set forth in
        the Lease, the following Special Stipulations shall control:

        […]

        5. Vessel Berths. Lessor warrants to and covenants with Lessee that Lessor will
        maintain or cause to be maintained the Navigation Channels within Lessor’s
        jurisdiction and the berths immediately adjacent to the Closest Dock Area (the


                                                                                                  PAGE 5
Case 16-90126        Doc 1355       Filed 01/21/20 Entered 01/21/20 13:30:38             Desc Main
                                    Document      Page 6 of 13



       “Wood Pellet Berths”) with such skill and diligence that all vessels operated in the
       service of Lessee or its customers shall be able at all times safely to reach and lie
       always afloat within the Wood Pellet Berths, provided that the vessel is no greater
       than: 160 foot beam, no greater than 738 foot length, draft not to exceed 40 feet
       brackish conditions, fender width less than 3 feet. Notwithstanding anything
       contained in Lessor’s tariffs or otherwise, Lessee shall have absolute priority
       regarding the use of the Wood Pellet Berths and shall have access to the same 24
       hours a day, seven days a week.

       Each dredge cycle (which shall be no less frequently than 18 months or if deemed
       necessary by the Lessor at a time sooner), the Lessor will contract to dredge in front
       of the docks to at least a minus 42-43 feet in an effort to maintain a 40 feet depth
       alongside a berth. Siltation build up is a normal occurrence between dredge cycles,
       but Lessor will ensure that the hard bottom remains at least minus 42 feet. Vessel
       owner shall at all times make the sole determination as to safe berth and depth
       alongside.

       14.     Paragraph 9 of the Lease (See Exhibit “1” hereto) states as follows:

       9.      Indemnification of [TPI]. To the extent allowed by law, [the Port] shall
       indemnify and save harmless [TPI] against and from all liabilities, obligations,
       damages, penalties, claims, costs, charges and expenses, including reasonable
       attorney’s fees, which may be imposed upon or incurred by or asserted against
       [TPI] by reason of any of the following occurring during the Term:
               (a) any work done in, on, or about any Adjoining Property or any part
       thereof by or on behalf of [the Port];
               (b) any use, possession, occupation, condition, operation, maintenance or
       management of any Adjoining Property or any part thereof by or on behalf of [the
       Port] or any party claiming by, through or under [the Port]; and
               (c) any accident, injury or damage to any person or property occurring in or
       on any Adjoining Property or any part thereof that is owned or controlled by [the
       Port], which occurs as a result of any act, or failure to act, on the part of [the Port]
       or any of its agents, contractors, servants, employees, licensees, invitees or
       designees…


       15.     Under the above referenced Special Stipulation No. 5 and Paragraph 9, the Port

committed and agreed to maintain the Vessel Berth and dredge the Navigation Channel and allow

Vessels to fully utilize, at all times, the Storage Facility. Further, the Port agreed to indemnify

the Debtors for charges and expenses incurred by the Debtors as a result of the Port’s construction

activities and its operations at the Port property.

       16.     In 2016, the Port failed to honor its obligations under the above-referenced Special


                                                                                                  PAGE 6
Case 16-90126        Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38            Desc Main
                                   Document      Page 7 of 13



Stipulation No. 5 and Paragraph 9 of the Lease, causing damages to the Plaintiff as set forth

herein.

                B.     The Port’s Breach of the Lease

          17.   On or about February 19, 2016, the M/V Sentinel (“Sentinel”) arrived in the

vicinity of the Storage Facility under charter with the Debtors’ customer, to load wood pellets

from the Storage Facility. The total amount to be loaded was 49,500 metric tons.

          18.   Between February 19 and 25, 2016, the Sentinel underwent preparations to receive

its cargo from the Storage Facility,

          19.   On or about February 25, 2016, the Sentinel was brought into the Navigational

Channel and was moored and docked at the Storage Facility.

          20.   On February 25, 2016, loading of cargo commenced on the Sentinel. Loading of

the Sentinel continued through March 1, 2016.

          21.   On March 1, 2016, during loading operations, the Sentinel was shifted alongside

the berth to fill the last hold of the vessel. During this operation the Master of the Sentinel

suspended loading operations, because it was determined that there was insufficient draft to bring

the vessel alongside the loading berth again.       Indeed, due to insufficient draft within the

Navigation Channel (in violation of the terms of the Lease), the bottom of the Sentinel made

contact with the water bottom during this operation. As a safety measure, the Captain of the

Sentinel immediately suspended further loading of cargo.

          22.   To investigate further, the Master of the Sentinel appointed a third party surveyor

to conduct a sounding at the loading berth which confirmed that the berth did not provide

sufficient draft of 40 feet. The draft was in some areas as low as approximately 35.9 feet (10.95

meters) which was well below the requirements of Special Stipulation No. 5.




                                                                                             PAGE 7
Case 16-90126        Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38           Desc Main
                                   Document      Page 8 of 13



       23.     On March 1, 2016, in order to attempt to address the insufficient draft within the

Navigation Channel, the Port attempted repairs and remedial work within the Navigation

Channel. That work was not successful, and did not result in restoring the Navigation Channel

to the draft required under the Lease. The Debtors considered several alternative potential

remedial measures to allow completion of loading of the cargo. None proved to be feasible.

       24.     On March 2, 2016, the Captain of the Sentinel ordered the vessel to be removed

from the Navigation Channel, and the vessel traveled to an anchorage known as the Sunoco

Anchorage near Nederland, Texas (“Sunoco Anchorage”).

       25.     While the vessel was anchored at the Sunoco Anchorage, a crane was employed

to shift the load aboard the Sentinel to stabilize the cargo.

       26.     It was determined that significant dredging would be required to restore the

Navigation Channel to the draft required under the Lease. After such determination was made

and the cargo was stabilized, the Sentinel departed the area on or about March 3, 2016 and

commenced its voyage to its ultimate destination.

       27.     Because the Sentinel was interrupted in its loading operations due to insufficient

draft within the Navigation Channel, the full cargo could not be, and was not loaded.

Approximately 21% of the full cargo was unable to be loaded.

       28.     As a result of these events, TPI and GPTX incurred significant damages, in the

approximate amount of at least $2,079,404.41. Those damages are itemized in Exhibit “2” hereto,

and include without limitation lost revenue, deadfreight, demurrage, and other charges, losses and

damages as set forth in Exhibit “2.” 3



3
  In an abundance of caution, certain details concerning the exact amount of cargo, the calculation
of damages categories, and other specific information relating to the Debtors’ cargo and customer
is not set forth herein due to the concern that the Debtors’ customer may assert that some such


                                                                                            PAGE 8
Case 16-90126        Doc 1355     Filed 01/21/20 Entered 01/21/20 13:30:38             Desc Main
                                  Document      Page 9 of 13



       29.     Without limitation, the damages and losses asserted under Exhibit “2” include lost

revenue in the estimated amount of $1,722,864.41 from the Debtors’ customer, since the vessel

Sentinel was not loaded to capacity.

       30.     Without limitation, the damages and losses asserted under Exhibit “2” also include

“deadfreight” charges from the vessel operator due to the reduced amount of cargo. Those

deadfreight charges were in turn assessed on the Debtors, and paid by them, in the approximate

amount of $242,132.30, since the vessel Sentinel was not loaded to capacity.

       31.     Without limitation, the damages and losses asserted under Exhibit “2” also include

increased “demurrage” charges from the vessel operator, which are charges for the vessel being

in the area and essentially on standby awaiting loading. As discussed above, the circumstances

necessitated that Sentinel suspend loading operations, which increased demurrage charges of

approximately $29,093.75. That charge was in turn assessed on the Debtors, and paid by them.

       32.     In addition and without limitation, the vessel and customer of the Debtors incurred

various additional costs as set forth on Exhibit “2,” in connection with the circumstances above

and the necessary moving of the Sentinel and interruption of the loading process. Those

additional charges (in the approximate aggregate amount of $85,313.95) were incurred and passed

on by the customer of the Debtors, and paid by them.

       33.     The Debtors notified the Port of the costs and damages sustained by them and

tendered several demands, including without limitation correspondence dated April 19, 2016 and

August 10, 2016. While the Port did acknowledge the correspondence and appeared through

counsel (Kenneth Bullock of Munsch Hart), the Port never substantively responded and has not



information may be confidential under the parties’ sale agreement. Plaintiff shall request that such
information be submitted in this case under seal.



                                                                                             PAGE 9
Case 16-90126        Doc 1355     Filed 01/21/20 Entered 01/21/20 13:30:38               Desc Main
                                  Document     Page 10 of 13



paid any of the damages or amounts owed to the Debtors.

       34.     Under the Plan and Confirmation Order (including without limitation Sections

9.4.1 and 1.92 of the Plan), the Liquidating Trust is vested with (and has the sole right to assert)

all causes of action and claims for recovery of damages resulting from the 2016 Events described

in Paragraphs 18 through 34 above, and as further described in Counts 1 and 3 below.

               C.      Attorney’s Fees

       35.     Paragraph 33 of the Lease provides:

       33. Attorney’s Fees. In the event either party hereto is compelled to file suit to
       enforce the terms of this Lease, the party prevailing in such litigation, in addition
       to all other relief granted by the Court, shall be entitled to the payment by the losing
       party of all damages, expenses, court costs and reasonable attorneys’ fees actually
       suffered or incurred by the prevailing party in such litigation.




                                                                                                  PAGE 10
Case 16-90126        Doc 1355     Filed 01/21/20 Entered 01/21/20 13:30:38            Desc Main
                                  Document     Page 11 of 13



                                    V.      COUNT ONE
                        Breach of Obligations Under Lease (2016 Events)

       36.     Plaintiff re-alleges and incorporates by reference the allegations contained in

Paragraphs 1 through 35 as if fully set forth herein.

       37.     The Lease is an enforceable contract between TPI and the Port.

       38.     TPI and the Port were and are parties with the capacity to contract.

       39.     When entering into the Lease, TPI and the Port both freely gave their consent to

entering into it. The Lease has the object and lawful purpose as set forth therein.

       40.     TPI performed all of its obligations under the Lease.

       41.     The Port breached its obligations under the Lease.

       42.     The Port is liable to the Liquidating Trustee for breaches of the Lease, under the

assumption and assignment of the Lease under the Sale Order and Asset Purchase Agreement (as

defined in the Sale Order). Pursuant to Sections 9.4.1 and 1.92 of the Plan, the Liquidating Trust

is vested with the causes of action as asserted in this Count 1 (and Count 3 below) and for the

breaches and damages, costs and attorney’s fees based on the 2016 Events.

       43.     Specifically and without limitation, the Port breached the Lease by failing to

properly maintain and dredge the Navigation Channel and Vessel Berth in accordance with

Special Stipulation No. 5 and Paragraph 9 therein, in connection with the 2016 Events.

       44.     The Sentinel met the requirements for beam, length, draft, and fender width size

as set forth in Special Stipulation No. 5 to the Lease.

       45.     The breaches described above have directly caused damages as described herein,

in excess of $2,079,404.41.

       46.     The Liquidating Trustee additionally seeks an award of expenses, court costs, and

reasonable attorney’s fees incurred, pursuant to Paragraph 33 of the Lease.



                                                                                           PAGE 11
Case 16-90126              Doc 1355      Filed 01/21/20 Entered 01/21/20 13:30:38                  Desc Main
                                         Document     Page 12 of 13



                                         VI.    COUNT TWO
                       Attorney’s Fees Under Tex. Bus. & Com. Code Ann. § 24.013
                                          and 11 U.S.C. § 105

        47.          Plaintiff re-alleges and incorporates by reference the allegations contained in

Paragraphs 1 through 46 as if fully set forth herein.

            48.      In addition to all other relief requested in this Lawsuit, the Liquidating Trustee

also requests an award of a reasonable attorney’s fees and costs pursuant to TEX. BUS. & COM.

CODE ANN. § 24.013 and Bankruptcy Code § 105.

            49.      The Liquidating Trustee additionally seeks an award of expenses, court costs, and

reasonable attorney’s fees incurred, pursuant to Paragraph 33 of the Lease.

            WHEREFORE ALLISON BYMAN, IN HER CAPACITY AS TRUSTEE OF THE

LIQUIDATING TRUST OF TEXAS PELLETS, INC. AND GERMAN PELLETS TEXAS, LLC

as Plaintiff, respectfully prays that this Court enter a judgment in their favor as follows:

       i.         awarding judgment against the Port in the amount of Plaintiff’s damages, in the
                  amounts set forth above and as to be proven at trial;

     ii.          awarding pre- and post-judgment interest on any judgment until such judgment is paid
                  in full;

     iii.         awarding expenses, court costs and reasonable attorney’s fees in an amount to be
                  proven at trial; and

     iv.          granting the Plaintiff such other and further relief as is just and equitable.

Dated: January 21, 2020                              Respectfully submitted,

                                                     _/s/ Catherine E. Lasky
                                                     Catherine E. Lasky (La. Bar 28652)
                                                            (admitted pro hac vice)
                                                     LASKY MURPHY LLC
                                                     715 Girod Street, Suite 250
                                                     New Orleans LA 70130
                                                     Telephone: (504) 603-1500
                                                     Facsimile: (504) 603-1503
                                                     Email: klasky@laskymurphy.com


                                                                                                      PAGE 12
Case 16-90126   Doc 1355   Filed 01/21/20 Entered 01/21/20 13:30:38   Desc Main
                           Document     Page 13 of 13




                                    Jason W. Burge (La. Bar 30420)
                                    Brent B. Barriere (La. Bar 2818)
                                    Alysson L. Mills (La. Bar 32904)
                                    Rebekka C. Veith (La. Bar 36062)
                                    FISHMAN HAYGOOD, LLP
                                    201 St. Charles Avenue, 46th Floor
                                    New Orleans, LA 70170
                                    Telephone: (504) 586-5252
                                    Facsimile: (504) 586-5250
                                    Email: bbarriere@fishmanhaygood.com
                                            jburge@fishmanhaygood.com
                                            amills@fishmanhaygood.com
                                            rveith@fishmanhaygood.com


                                    COUNSEL FOR ALLISON BYMAN,
                                    LIQUIDATING TRUSTEE FOR TEXAS
                                    PELLETS, INC. AND GERMAN PELLETS
                                    TEXAS, LLC




                                                                          PAGE 13
